                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

KEVIN WEATHERSPOON,

                      Plaintiff,                   Case No. 1:19-cv-1101

v.                                                 Honorable Paul L. Maloney

UNKNOWN GAINER et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:   March 10, 2020                            /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
